DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4,223,043).
Regarding claim 1, Johnson discloses a series of packages (Figs. 1-4) formed from a continuous strip of overlapping flexible films, wherein each package comprises: an enclosure (60) configured to receive at least one product, the enclosure being sealed from the surrounding environment, the package including two tab areas (Fig. 4, at 25dd), one tab area formed at a first side of the enclosure and the other tab area formed at an opposite second side of the enclosure (Fig. 4); the two tab areas being formed by selectively sealing two opposing flexible films, each of the two tab areas comprising at least one breachable bubble (30d) configured to be breached upon application of pressure by a user, separating a sealed portion of the two films that form the surrounding tab area, allowing access to the enclosure; the enclosure configured to be accessible from either of or both of the two tab areas upon breaching of at least one of said breachable bubbles, the enclosure separating the two tab areas; and wherein the first side of one package is positioned adjacent to a second side of an adjacent package, the breachable bubble located along the first side of one package being positioned complementary to the breachable bubble located on the second side of the adjacent package and being separated by a seal line. See Figs. 1-11. 
Regarding claims 2 and 9, Johnson sufficiently discloses the claimed invention. See Figs. 1-11. 
Regarding claim 10, the seal line can comprise perforations (35b). See Figs. 1-4. 
Regarding claim 11, the complementary bubbles on adjacent packages are formed from a single bubble that is divided by the seal line. See Fig. 4. 
Regarding claim 13, the breachable bubbles are formed by trapping a gas present between the two opposing films. See Figs. 1-4. 
Regarding claim 14, the opposing films that form one of the tabs on each package are partially separated upon breaching of the at least one breachable bubble and the partially separated films may be used as flaps for a user to peel apart to further open said sealed tab. See Figs. 1-11.
Regarding claim 17, each breachable bubble on the series of packages has a shape similar to a half circle. See Fig. 1-11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied above in further view of Sam (US 2010/0142861).
Regarding claim 3, Moser does not disclose compartments as claimed. Sam, which is drawn to a series of packages, discloses an enclosure of a package (Fig. 5A) that contains a plurality of separate compartments (13B, 13C). See Fig. 5A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the enclosure of Johnson have a plurality of separate compartments, as disclosed by Sam, in order to separate and hold different items. 
Regarding claim 4, a different product is capable of being contained in each of the plurality of compartments. 
Regarding claim 6, each portion of a tab area that seals one of the plurality of compartments contains at least one breachable bubble on each package. See Figs. 1-4. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734